Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT - Rejoinder
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.    The application has been amended to rejoin previously withdrawn claims as follows: 
4.    Claims 17-27 and 29-31 are allowable. Claims 32-34, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP §821 04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on July 10, 2019, is hereby withdrawn and claims 32-34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 

Allowable Subject Matter
Claims 17-27 and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 7,363,110 to Revill and EP 0 704 556 to Kimura.
The closest prior art made of record fails to teach the claimed combination of one external outlet header and one internal outlet header on one of the anode structure and the cathode structure; the internal outlet header being an outlet volume by which gases evolved during electrolysis exit the electrode structure inside of the electrolysis compartment. In Revill, both outlet headers are external outlet headers. The location of the outlet header determines whether a gas space is found in contact with the membrane in the electrolyser or not. With an internal outlet header, the outlet header sits in the top of the electrolysis compartment so that the gas produced in said compartment, will collect at the top and inside of the electrolysis compartment. Internal headers are not suggested or contemplated as an alternative in Revill. 
There was not found a teaching in the prior art suggesting modification of the conventional electrode assemblies in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794